—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 1, 1992, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of criminal sale of a controlled substance in the third degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including the reliability of their identification testimony and the discrepancy between the amount of buy money allegedly recovered from defendant and the *668amount introduced at trial, were properly placed before the factfinder and we find no reason on the record before us to disturb his determination. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.